Case 3:15-cv-01857-SI   Document 409-2   Filed 10/15/20   Page 1 of 3




      TRIAL EXHIBIT 11
                                                Case 3:15-cv-01857-SI                                                             Document 409-2                                                  Filed 10/15/20                                      Page 2 of 3                                           3:15-cv-01857

                                                                                                                                                                                                                                                                                                                      11
    D BASIC                                                       D EXECUTIVE PROMOTER SYSTEM                                                                                                                               D STAR PROMOTER SYSTEM
                     + PURCHASE YOUR                                                                                                                                                                                                                               G         MEALS         ~ DRINKS G'> sNACKS
    $79                    CHALLENGE KIT
                           FROM $49-$299
                                                                        RETAIL

                                                                        $499
                                                                                  VALUE ~                                                                                                                                   RETAIL VALUE $l,'l'IO"

                                                                                                                                                                                                                            $999



                                                                        FASTEST WAY TO QUALIFY fORo
        INCLUDES PRODUCT SAMPLER                                        WEEKLY BONUS POOLS                  RISINGSTAR                BiMMERCLUB                  & MORE


SE LECT YOUR MONTHLY CHALLENGE KIT                                                                                              Challenge Kits wil l be charged and shipped this month for the Basic Promoter System and next month for theExecutive or Star Promoter Systems.

             0     SHAPE                                   D     FUEL                                           0      TRANSFORMATION                                                 D FUEL                                                O CORE                                         D     FIT

              $99         SAVE $25                          $149            SAVE $37                            $249            SAVE $62                                              $149 SAVE $37                                    $199            SAVE $5 1                        $299             SAVE $75
             $1.50/meol, Twice a day                        $2.50/meal, Twice a day                             $4.00/ meol, Twice a day                                              $2.50/meol, Twice a day                          $6.00/ meal, Once a day                          $5.00/meal, Twice a day




        NEON ENERGY DRINK"                                                                                                                                                                                                                                                  Executive enrollment Autoship orders will be processed and
                                                                                                                                                                   SELECT YOUR AUTOSHIP DATE
                                                                                                                                                                                                                                                                            shippedstartingthenextmonthontheselecteddate.Basic
        Light up your Challenge with great tasting energy that lasts!
                                                                                                                                                                   0 5th 0 12th 0 19th of each month                                                                        enrollment Autoship orders will be processed and shipped with
        NEON          (1 Case/ 24 Cans)                                                                                                                                                                                                                                     your enrollment package. If selected date lands ona weekend or
                                                                                                                                                                                                                                                                            holiday,orderswillbeprocessedon thelastbusinessdayprior.
        $59.00 Wholesale Price (75% BV)                                                                                                                          ADDITIONAL PRODUCTS                                              WHOLESALE       QTY AUTOSHIP
                                                                                                                                                                                                                                    PRICE
     - - QTY D AUTOSHIP                           D ONE-TIME                                                                                                                                                                                                               D •
                                                                                                                                                                                                                                                                                  ,,I~ PRO $29 PER MONTH
                                                                                                                                                                 NEON Executive Promoter System                                      S499

 D CHALLENGE GROUP HOST PACK
                                                                                                                                                                 NEON Star Promoter System                                           S999
                                                                                                                                                                                                                                                            ------          Fuel your success promoting Th e Challenge
        Get everything you need to be o
        succeuful Cha llenge Group host!
                                                                                                                                                                 Balance Kit
                                                                                                                                                                 Crunch Kit
                                                                                                                                                                                                                                      S49
                                                                                                                                                                                                                                      S99                   ------
                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                            wi th Vi·Nel 9 Pro. Access Vi Training for hours of
                                                                                                                                                                                                                                                                            video tips and inspiration from lop Promoters
                                                                                                                                                                                                                                                                            and leadership authors, manage your business
                                                                                                                                                                 Vi Crunch' Protein Super Cereal 114 Slfving Poo:h)                 $39.99                    D
                                                                                                                                                                                                                                                                            anywhere and use cutting-edge marketing lools
        $499.99                                                                                                                                                  Vi Cl\flCh9 fusions Tri-BenyPuffs ~ '"""'I
                                                                                                                                                                 Vi Cl\flCh9 f usions Chocolale Macadam~ Granda
                                                                                                                                                                                                                                     $9.99                    0             righ t from lhe palm of your hand wilh Vi-Net•
                                                                                                                                                                                                                                                                            Mobile, accessible by any smortphone.
        60 Vi-Shape Nutritional Shake Mix serving s                                                                                                              (7 5tfvings)                                                        $9.99                    D
                                                                                                                                                                                                                                                                            Your Vi-Net Use rname and Password will be
        45 Vi-Shape Nulrilionol Shake M ix si ngle-serve pockets                                                                                                 Vi Bites"' LOSE iU (2p~/ fru1tFrtrizy& GlGOOl;sGrttt.sl'           $34.99                    D             sent to you via email.
        28 Nutro-Cookie Chocolate Chip cookies                                                                                                                                                                                                                              Al Promoln Systtms indude an automalic subscriplion toVi· Ntl Pro and Su(ctu
                                                                                                                                                                 Vi Bhes"' BUILD h! {2pk/Choc:da•eMonkey& Fie!ta N110'              $34.99                    D             ClubforS29/mo!TodtangeorcarJctlc.i!IViSafusCustomt1Smicratl.877.VISAtuS
        28 Nutra-Cookie Oatmeal Raisin cookies
                                                                                                                                                                 Siar Sampling Pack (&y IOSamp~rioPaOO-Gel 1 Free)                  $999.99                   D
        30 ViSa lu s GO single-serve shots
                                                                                                                                                                 Stt P1oductPli!lSheet for ltemNumbtrsandp1icin9information.
        48 NEON Ene rgy Drink servi ngs                                                                                                                          •mfiBV


Enroller ID#                                                              Enroller Name:
The Enroller is an existingViSalus Independent Promoter (VIP) who refers anew VIP. The Enroller can place thenew VIP anywherein the depth of his/her organization. Once the enrollment process is complete theEnroller can add/change sponsor information in the ·waitingRoom.. found inVi-Net.



Last Name:                                                                          First Name:                                                                       Billing Information:
Birth Date:                                          SSN or Tax ID:                                         Gender:        0 Male 0 female                            full Name on Credit Card:

Company Name*:                                                                                                                                                        Credit Card Number:
"If doing business as alegal entity, complete and attach the Company Enrollment Form. (Required)                                                                      Expiration Date:                                                                    Security Code:
Home Phone #:                                                                       MobilePhone#:
                                                                                                                                                                      Card Type:             0 Visa             0 MasterCard             0    American Express                0     Diners Club           0     Discover
Mobile Phone Provider: Required for ViSalus Mobile Updates (SMS)
                                                                                                                                                                      Cardholder Signature:
E-mail Address:
                                                                                                                                                                      I authorize ViSalus to charge my account for the amount listed. I promise to pay such amount to and in agreement governing theuse of such card. I understand that
Receive ViSalus News & Updates via: Che<kot feostone                  0 Phone 0              Email   0    Mobile Text Message (SMS)           0    None               ViSaluswill apply taxes, shipping and handling charges tomy order. If theorder is Autoship or amonthly Vi-Net Subscription, I authorize ViSalus tomip/charge
                                                                                                                                                                      these productsmonthly.Cancellationsmustbesubmittedat leastSdayspriortotheAutoshipdateorVi-Net billingdate.
Language Preference:            0     English     0    Spanish       0 Both
Shipping/Mailing Address:                                                                                                                                             Billing Address:



City:                                                                               State:                                        Zip:                                City:                                                                               State:                                         Zip:

I understand that tobecome an ln depen~nt Promoter {IP) ol ViSalus I am onlyrequired tosubmit this Agreemcnt. I 1urther acknowledge that my advancement in the ViSalus marketing plan is based solely upon the sales of ViSalus product. My purchase ol sales aids Of' training material, or attendance at training classes, is strictlyoptional
and at my discretion. I also understand that~ I choose to enroll or sponscr other individuals to participate inViSalus' marketing plan, I will only becompensated based upnn the actN~ies of other IPs totheextent of their sales made tocustomers.
By my si9nature below, I acknowledge that I have carefully read this Agreement, and I am willing to accept the terms and cond~ ions herein and on thereverse side. I understand that the terms of this document shall be abinding Agreement between ViSalus and me upon receipt ol this Agreement. I have read and understand
ViSalus' Policies and Procedures and Compensatfnn Plan, which areincorporated by rclcrence herein, and agree to abide by them and any amendments thereto which maybemadefrom time·to.time.
I UNDERSTAND THAT I MAY CANCEL THISAGREEMENTWI THOUTPENALTYOROBLIGATION AT ANYTIME, FORANY REASON. I UNDERSTANOTHAT MY NOTICE Of CANCELLATION MUSTBE SUBMITTED IN WRITING TO THECOMPANYAT ITSPRINCIPAL BUSINESS ADDRESS. PLEASESEE OTHER SIDE FOR TERMS.

Applicant Signature:                                                                                                                                                  Date: - - - - - - - - - - - - - - - - - - - - - - - - - - - -

US• ENG
                                                                                                                                                                                                                                               VISALUS_ WAKEFIELD000023                                                                          •
340 E. Big Beaver Rd Suile 400, Troy, Ml 48083 • Cuslomer Service 1.877.VISALUS • vi.com
© 2015 ViSalus, Inc. All righ ls reserved. 1OOOUS03 5 7.2015

                                                                                                                                                               11-1
                                                                                                                                                                                                                                                                                                                                      \'I
               'S.:;f"s'tf         Case 3:15-cv-01857-SI                               Document 409-2                  Filed 10/15/20                    Page 3 of 3
~
~~  . . ail  s'tfj
                             Independent Promoter Application.                                                            "I'm a 3!"
     '"'~119
    «g/Ji~T Si~
               at            Fax Form to 1.877.547.1570

        BY JOINING VISALUS THESE ARE THE TERMS YOU HAVE AGREED                                                 to use the Proprietary Marks of VI SALUS as stipulated in the Policies and Procedures
        TO. REFER TO THE POLICIES AND PROCEDURES FOR DETAILED                                                  and in conjunction with the marketing program provided to me. I further agree that I
        INFORMATION.                                                                                           will not use VI SALUS Proprietary Marks in any form whatsoever except as permitted
        1. I acknowledge that I am of legal age to enter into this Agreement and that I am a real              in writing by VISALUS or in advertising or promotion materials provided, designed
            person.                                                                                            or published by VISALUS. I understand that I may not photocopy or duplicate any
        2. I understand and acknowledge that this Agreement is not binding until received and                  materials provided by or purchased from VISALUS without written authorization and
            accepted by VISALUS.                                                                               that the unauthorized use of any Proprietary Mark is a violation of federal law and this
        3. I agree that as a Promoter, I am responsible for determining my own business activities             Agreement, constituting grounds for termination of this Agreement by VISALUS.
            and that I am not an agent, employee or legal representative of VI SALUS. I am                 16. I understand that as a Promoter, I am free to select my own means, methods and manner
            responsible for the payment of all federal and state employment taxes and any other                of operation and that I am free to choose the hours and location of my activities under
            tax required under any federal, state or regulatory law. In the event that I fail to provide       this Agreement, subject only to the terms of this Agreement and VI SALUS Policies and
            VISALUS a valid Social Security Number or employer identification number, VISALUS                  Procedures.
            may withhold commissions due to me until a valid number is provided.                           17. I acknowledge that I am not guaranteed any income nor am I assured any profits or
        4. I understand that I am not being sold a franchise or business opportunity.                          success. I certify that no claims of guaranteed profits or representations of expected
        5. I may terminate this Agreement for any reason, at any time, by giving VISALUS prior                 earnings that might result from my efforts have been made by VISALUS or any VI SALUS
            written notice. VI SALUS may terminate this Agreement in writing upon violation of                 Promoters. In this connection, I shall not represent directly or indirectly that any person
            policies and procedures or in the event I violate any part of this Agreement. In such              may, can or will earn any stated gross or net amount, nor that sponsorship of others is
            event, no further commissions will be paid by VISALUS. To terminate this Agreement, I              easy to secure or retain, or that substantially all Promoters will succeed.
            must mail or deliver personally to VI SALUS, a signed, dated written notice of cancellation    18. I acknowledge that I have the right to sign up as many personal customers as I wish. I
            sent to 340 E. Big Beaver Rd Suite 400, Troy, Ml 48083                                             will receive a commission each month from my personal customers' purchases and my
        6. I agree that as a VISALUS Promoter, I shall place primary emphasis upon the sale                    downline network in accordance with the VISALUS Compensation Plan then in effect.
            of Products and Services to non-Promoter consumers as a condition of my receipt                19. I agree to indemnify and hold harmless VISALUS from any and all claims losses,
            of commissions. Commissions I receive will be based upon fulfilling certain terms of               damages and expenses, including any attorney's fees, arising out of my actions or
            qualification as set forth by the Marketing Program and Compensation Plans as may                  conduct in violation of this Agreement, Compensation Plan or any Policy or Procedure of
            be amended from time to time. A three dollar and ninety-nine cent ($3.99) dollar                   VI SALUS. I agree that in order to recoup any damages and expenses it has incurred due
            processing fee will apply to all payments.                                                         to such violation(s), VISALUS may offset any commissions or other payments due me. In
        7. I agree to keep accurate records and to abide by all federal, state, and local laws and             the event a dispute arises as to the respective rights, duties and obligations under this
            regulations governing the sale or solicitation of the products and services marketed               Agreement, Compensation Plan or the Policies and Procedures of VI SALUS, it is agreed
            by VISALUS including, but not limited to, any and all permits and licenses required to             that such disputes shall be exclusively resolved in the Circuit Court for Oakland County,
            perform under this Agreement.                                                                      State of Michigan, or Federal Court located in Detroit, Michigan. Michigan law shall
        8. I understand that no attorney general or other regulatory authority ever reviews,                   apply to the resolution of all disputes. Louisiana residents may choose Louisiana law and
            endorses, or approves any product, subscription, compensation program or company,                  jurisdiction.
            and I will make no such claim to others.                                                       20. I acknowledge that I have read and fully understand the VISALUS Policies and
        9. I understand that a ninety-nine dollar ($99.00) Administration Fee will be charged                  Procedures and Compensation Plan, which are incorporated herein by reference and are
            annually to my credit card on file with VISALUS. This fee is for services, which include,          binding upon me. In order to maintain a viable marketing program and to comply with
            but are not limited to, down line reporting, customer tracking and accounting services.            changes in federal, state or local laws or economic conditions, VISALUS may revise its
            The Administration Fee will be charged in the month of my enrollment anniversary                   Compensation Plan and Policies and Procedures from time to time. All changes thereto
            and if not paid will result in my Promotership being placed on Financial Hold for up               shall be effective upon verbal or written notice to me and become a binding part of this
            to 120 days. If the Administration Fee remains unpaid 120 days after it was due, my                Agreement. The home office prior to use or publication must approve all advertisements
            Promotership will be terminated and I will forfeit any commissions that were held since            using the Proprietary Marks of VI SALUS.
            the time I was placed on Financial Hold. If my Promotership is terminated, I understand        21. I acknowledge that this Agreement, Compensation Plan and the Policies and Procedures
            that I must re-enroll as a brand new Promoter and will not be placed back in my original           incorporated herein by reference, constitute the entire Agreement between the parties
            spot if I wish to pursue the VISALUS opportunity.                                                  and shall not be modified or amended except in writing signed by VISALUS. This
        10. I agree that VISALUS shall not be liable under any circumstances for any damage or                 Agreement shall be binding upon and inure to the benefit of heirs, successors, and
            loss of any kind, including indirect, special, punitive, compensatory, or consequential            permitted assigns of the parties hereto. If any provision of the Agreement is determined
            damages, losses or profits which may result from any cause, including but not limited              by any authority of competent jurisdiction to be invalid or unenforceable in part or in
            to, breach of warranty, delay, act, error or omission of VI SALUS, or in the event of              whole for any reason whatsoever, the validity of the remaining provisions or portions
            discontinuation or modification of a product or service offered by VISALUS.                        thereof shall not be affected thereby.
        11. VISALUS shall periodically make sales literature and/or promotional materials available.       22. I agree to abide by the terms of the noninterference and non-disclosure policy of
            However, I am under no obligation to purchase any materials or literature at any time.             VI SALUS.
            Refunds shall not be allowed under any circumstances, including, but not limitedto,            23. During the term of this Agreement (and any renewals), I will not sell any other products
            termination of this AQreement, obsolescence of such sales literature or promotional                for any entity competing with VISALUS. I agree that I no longer promote any other
            materials, or any other reason. Except as specified in paragraph 26.                               organization that utilizes a multi-tiered compensation plan.
        12. I agree that as a Promoter, this Agreement grants me the limited authority to promote          24. During the term of this Agreement (and any renewals) and for one (1) year thereafter,
            and sell the products VI SALUS markets subject to the terms and conditions established             I understand and agree that I will not contact, solicit, or recruit any VIP, whether active
            by VI SALUS.                                                                                       or inactive, into any organization that utilizes a multi-tiered compensation plan. This
        13. During the term of this Agreement and for one (1) year thereafter, I agree not to,                 includes indirect recruiting through Facebook or other social media. I acknowledge that
            directly or indirectly, make any false, misleading, negative or disparaging statements             my violation of this provision will result in immediate termination of my Promotership and
            or comments to anyone about ViSalus, its affiliates or any of their respective products,           payments of any kind.
            services, programs, owners, officers, directors, employees, contractors or independent         25. I understand that if for any reason a VIP violates any of the terms of the Agreement and/
            promoters. I agree that I will operate in a lawful, ethical and moral manner and will not          or these Policies and Procedures, VI SALUS reserves the right to immediately deactivate or
            engage in or perform any misleading, deceptive or unethical practices. In the event I              terminate the VI P's position. Such action by VISALUS will terminate any and all rights of the
            violate any of these conditions, my position may be terminated without further payment             VIP and any further payments of any kind and is effective at the time of said violation.
            or compensation of any kind.                                                                   26. VI SALUS Executive and Business Opportunity Return Policy: An Independent Promoter
        14. I acknowledge that I am responsible for supervising and supporting Promoters I sponsor             who cancels their Promotership within 30 days of enrollment may return unused
            into the program and in my commissionable network. I agree to maintain monthly                     products from the Promoter Systems which are unopened and in resalable condition.
            communication and support to those individuals in my commissionable network through                A refund will be issued for the value of the Business Opportunity ($49) and the value
            written or verbal communication and attendance at meetings.                                        of unused and saleable products up to $450. If an Independent Promoter cancels their
        15. I acknowledge that VI SALUS expressly reserves all proprietary rights to the company's             Promotership within their first year but more than 30 days after their enrollment date, the
            trademarks, tradenames, logos ("Proprietary Marks") and copyrighted materials. I                   same guidelines apply however returned, saleable products will result in a product credit
            understand, acknowledge and agree that any monies which I pay VI SALUS are in                      equal to the discounted value of those products (up to $450) rather than a refund and
            consideration of my receiving a non-exclusive license, during the term of this Agreement           will be subject to a restocking fee.


     US• ENG
                                                                                                                                                    VISALUS_WAKEFIELD000024                                     •
     340 E. Big Beaver Rd Suite 400, Troy, Ml 48083 • Customer Service 1.877.VISALUS • vi.com
     <02015 ViSalus, Inc. All rights reserved. 1000US035 7.2015                                                                                                                                        \II
                                                                                                     11-2
